Citation Nr: 0405146	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin rash to the 
lips, face, chest, and penis.

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and September 2003 
rating decisions by the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
also perfected an appeal from the September 1997 denial of 
service connection for a nervous disorder secondary to Agent 
Orange exposure; however, the Board finds this issue became 
moot as a result of an August 2000 grant of entitlement to 
service connection for post-traumatic stress disorder. 

The Board notes that in correspondence dated in October 2003 
the veteran submitted a notice of disagreement from the RO's 
September 2003 denial of entitlement to special monthly 
compensation for loss of use of a creative organ.  As a 
statement of the case has not been issued as to this matter, 
it must be remanded for appropriate development.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applied to his appeal by correspondence dated in 
April 2001.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  In this 
case, a March 1997 VA examination included a diagnosis of 
dermatitis consistent with acneiform folliculitis; however, 
no opinion as to etiology was provided.  The Board notes that 
service connection may be granted for chloracne or other 
acneiform diseases consistent with chloracne based upon the 
presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e) as a result of herbicide exposure during active 
service in the Republic of Vietnam.  Therefore, the Board 
finds a VA medical opinion is required for an adequate 
decision.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to special monthly compensation for loss 
of use of a creative organ.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

3.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his claimed skin 
disorder since March 1997.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  

4.  The veteran should be scheduled for a 
VA dermatology examination for an opinion 
as to whether it is as likely as not that 
he has a present skin disorder that was 
incurred in or aggravated by active 
service, to include chloracne or other 
acneiform diseases consistent with 
chloracne as a result of herbicide 
exposure during service in the Republic 
of Vietnam.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinion given with the other evidence 
of record and provide a complete 
rationale.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  Whether or not any 
additional evidence or information is 
received, the RO must re-adjudicate the 
veteran's service connection claim.  If 
the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


